Case: 20-2021   Document: 38     Page: 1   Filed: 03/15/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                PENNY J. REYNOLDS,
                     Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2020-2021
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-0841-20-0198-I-1.
                 ______________________

                Decided: March 15, 2021
                ______________________

    PENNY J. REYNOLDS, Jackson, KY, pro se.

    KATHERINE MICHELLE SMITH, Office of the General
 Counsel, United States Merit Systems Protection Board,
 Washington, DC, for respondent. Also represented by
 TRISTAN L. LEAVITT.
                 ______________________

   Before MOORE, SCHALL, and TARANTO, Circuit Judges.
 PER CURIAM.
Case: 20-2021     Document: 38     Page: 2    Filed: 03/15/2021




 2                                           REYNOLDS   v. MSPB



     Penny Reynolds appeals a final decision of the Merit
 Systems Protection Board dismissing her appeal as un-
 timely filed without a showing of good cause for the delay.
 Reynolds v. Office of Pers. Mgmt., No. CH-0841-20-0198-I-
 1, 2020 WL 1915789 (M.S.P.B. Apr. 17, 2020). Ms. Reyn-
 olds argues that the Board failed to consider the merits of
 her case seeking recalculation of her income for purposes
 of receiving disability benefits. Because the Board did not
 abuse its discretion in considering whether Ms. Reynolds
 had good cause for her belated filing, we affirm.
                        BACKGROUND
     On January 29, 2019, the Office of Personnel Manage-
 ment (OPM) sent Ms. Reynolds an initial decision letter in-
 forming her she was no longer eligible for her disability
 retirement benefits because she exceeded statutory income
 limits. OPM informed Ms. Reynolds that she had 30 days
 from the date of the initial decision letter to request recon-
 sideration.
     On April 5, 2019, Ms. Reynolds requested reconsidera-
 tion, citing a variety of reasons for missing the 30-day
 deadline. OPM dismissed that request as untimely and in-
 formed Ms. Reynolds that she could appeal within 30 days.
     Ms. Reynolds appealed to the Board on February 3,
 2020. That same day, the Board issued a Timeliness Order
 giving Ms. Reynolds 10 days to file evidence or argument
 showing she appealed on time or had good cause for her
 delay. Ms. Reynolds never responded, so an administrative
 judge granted OPM’s motion to dismiss. On May 22, 2020,
 the administrative judge’s decision became the final Board
 decision. Ms. Reynolds appeals. We have jurisdiction un-
 der 28 U.S.C. § 1295(a)(9).
                         DISCUSSION
    “We review the Board’s good cause determination for
 abuse of discretion.” Kerr v. Merit Sys. Prot. Bd., 908 F.3d
 1307, 1311 (Fed. Cir. 2018) (citing Herring v. Merit Sys.
Case: 20-2021     Document: 38      Page: 3   Filed: 03/15/2021




 REYNOLDS   v. MSPB                                          3



 Prot. Bd., 778 F.3d 1011, 1013 (Fed. Cir. 2015)). “If a party
 does not submit an appeal within the time set by statute,
 regulation, or order of a judge, it will be dismissed as un-
 timely filed unless a good reason for the delay is shown.”
 5 C.F.R. § 1201.22(c). To show good reason for delay, the
 appellant must show she exercised “diligence or ordinary
 prudence” under the circumstances. Kerr, 908 F.3d at 1311
 (quoting Mendoza v. Merit Sys. Prot. Bd., 966 F.2d 650, 653
 (Fed. Cir. 1992) (en banc)).
      We discern no abuse of discretion in the Board’s deter-
 mination that Ms. Reynolds failed to show good cause for
 her delay in appealing OPM’s dismissal. Ms. Reynolds
 filed her appeal nine months late and never responded to
 the Board’s Timeliness Order requiring her to file evidence
 or argument showing good cause. The Board explained
 that “failure to follow straightforward instructions, and
 failure to file in accordance with such unambiguous in-
 structions, constitute[d] failure to exercise due diligence or
 ordinary prudence.” S.A. 5. The Board did not abuse its
 discretion in dismissing Ms. Reynolds’ untimely appeal.
                         CONCLUSION
     Accordingly, we affirm the decision of the Board.
                         AFFIRMED
                            COSTS
     No costs.